Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
20th day of October, 2020, by and among Panacea Acquisition Corp., a Delaware
corporation (the “Issuer”), and the undersigned subscriber (“Subscriber”).

 

WHEREAS, concurrently with the execution and delivery of this Subscription
Agreement, the Issuer is entering into that certain Agreement and Plan of
Merger, dated as of the date of this Subscription Agreement (as may be amended
or supplemented from time to time, and including all schedules and exhibits
thereto, the “Merger Agreement”), among the Issuer, Nuvation Bio, Inc., a
Delaware corporation (“Nuvation Bio”), and Panacea Merger Subsidiary Corp, a
Delaware corporation and a wholly owned subsidiary of the Issuer (“Merger Sub”),
pursuant to which the Issuer will acquire Nuvation Bio subject to the conditions
set forth therein (the “Transaction”);

 

WHEREAS, in connection with, and contingent on the closing of, the Transaction,
on the terms and subject to the conditions set forth in this Subscription
Agreement, Subscriber desires to subscribe for and purchase from the Issuer the
number of shares of the Issuer’s Class A common stock, par value $0.0001 per
share (the “Class A Shares”), set forth on the signature page hereto (the
“Acquired Shares”) for a purchase price of $10.00 per share, subject to
adjustment for any stock dividend, stock split, stock combination,
recapitalization or similar event occurring after the date hereof (the “Share
Purchase Price”), or the aggregate purchase price set forth on the signature
page hereto (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber on the Closing Date the Acquired Shares in consideration of the
payment of the Purchase Price by or on behalf of Subscriber to the Issuer at or
prior to the Closing Date;

 

WHEREAS, Issuer and Subscriber are executing and delivering this Subscription
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933 (codified at 15 U.S.C. Sec. 77a
et seq., and hereinafter the “Securities Act”) and Rule 506 of Regulation D as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act; and

 

WHEREAS, in connection with the Transaction, certain other institutional
“accredited investors” (as such term is defined in Rule 501 under the Securities
Act), have entered into subscription agreements with the Issuer, contingent on
the closing of the Transaction, substantially similar to this Subscription
Agreement, pursuant to which such other investors have agreed to subscribe for
and purchase, and the Issuer has agreed to issue and sell to such other
investors (the “Other Subscribers”), on the Closing Date, Class A Shares at the
Share Purchase Price (the “Other Subscription Agreements”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1. Subscription. Subject to the terms and conditions hereof, at the Closing
(defined below), Subscriber hereby agrees to subscribe for and purchase, and the
Issuer hereby agrees to issue and sell to Subscriber, upon the payment of the
Purchase Price, the Acquired Shares (such subscription and issuance, the
“Subscription”).

 



 

 

 

2. Closing.

 

a. Subject to the satisfaction or waiver of the conditions set forth in this
Section 2(a) and Section 2(c) (other than those conditions that by their nature
are to be satisfied at Closing, but without affecting the requirement that such
conditions be satisfied or waived at Closing), the closing of the Subscription
contemplated hereby (the “Closing”) shall occur on the date of, and immediately
prior to, the closing of the Transaction (the “Closing Date”). Not less than
five (5) business days prior to the scheduled Closing Date (the “Scheduled
Closing Date”), the Issuer shall provide written notice to Subscriber (the
“Closing Notice”) of the Scheduled Closing Date. No later than two (2) business
days after receiving the Closing Notice, Subscriber shall deliver to the Issuer
such information as is reasonably requested in the Closing Notice in order for
the Issuer to issue the Acquired Shares to Subscriber. Subscriber shall deliver
to the Issuer, on or prior to 8:00 a.m. (Eastern time) (or as soon as
practicable after delivery of evidence of the issuance to Subscriber of the
Acquired Shares from the Issuer’s transfer agent on and as of the Closing Date)
on the Closing Date the Purchase Price in cash via wire transfer to the account
specified in the Closing Notice against (and concurrently with) delivery by the
Issuer to Subscriber of (i) the Acquired Shares in book entry form (or, at the
request of Subscriber, by issuance of a certificate in the name of Subscriber,
duly executed on behalf of the Issuer and countersigned by the Issuer’s transfer
agent, representing such Acquired Shares), free and clear of any liens or other
restrictions (other than those arising under this Subscription Agreement or
state or federal securities laws), in the name of Subscriber (or its nominee in
accordance with its delivery instructions) or to a custodian designated by
Subscriber, as applicable, and (ii) written notice from the Issuer or its
transfer agent evidencing the issuance to Subscriber of the Acquired Shares on
and as of the Closing Date. For purposes of this Subscription Agreement,
“business day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

b. Each book entry for the Acquired Shares shall contain a notation, and each
certificate (if any) evidencing the Acquired Shares shall be stamped or
otherwise imprinted with a legend, in substantially the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM.

 

c. The Closing shall be subject to the satisfaction on the Closing Date, or the
waiver by each of the parties hereto, of each of the following conditions:

 

(i) no suspension of the qualification of the Acquired Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;

 

(ii) all representations and warranties of the Issuer and Subscriber contained
in this Subscription Agreement shall be true and correct in all material
respects (other than representations and warranties that are qualified as to
materiality or Material Adverse Effect (as defined herein), as the case may be,
which representations and warranties shall be true and correct in all respects)
at and as of the Closing Date, and consummation of the Closing shall constitute
a reaffirmation by each of the Issuer and Subscriber of each of the
representations, warranties and agreements of each such party contained in this
Subscription Agreement as of the Closing Date (other than those representations
and warranties expressly made as of an earlier date, which shall be true and
correct in all material respects as of such earlier date);

 

(iii) the Issuer and Subscriber shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Subscription Agreement to be performed, satisfied or complied with by it at
or prior to the Closing;

 



2

 

 

(iv) no governmental authority shall have enacted, issued, promulgated, enforced
or entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
preventing or prohibiting consummation of the transactions contemplated hereby,
and no governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such prevention or prohibition;

 

(v) with respect to Subscriber, no amendment, modification or waiver of any
provision of the Merger Agreement shall have occurred that would reasonably be
expected to materially and adversely affect the economic benefits that
Subscriber or the Issuer would reasonably expect to receive under this
Subscription Agreement, including, without limitation, any material amendment or
waiver of any representation or covenant of the Issuer or Nuvation Bio relating
to the financial position or outstanding indebtedness of the Issuer or Nuvation
Bio;

 

(vi) no Material Adverse Effect (as defined in the Merger Agreement) shall have
been declared by the Issuer under the Merger Agreement between the date hereof
and the Closing Date; and

 

(vii) all conditions precedent to the closing of the Transaction, including all
necessary approvals of the Issuer’s stockholders and regulatory approvals, if
any, shall have been satisfied or waived (other than those conditions that may
only be satisfied at the closing of the Transaction, but subject to satisfaction
of such conditions as of the closing of the Transaction).

 

From the date hereof until the Closing Date, the Issuer shall provide prompt
written notice to Subscriber of any (i) amendment, modification or waiver of any
provision of the Merger Agreement that would reasonably be expected to
materially and adversely affect the economic benefits that Subscriber or the
Issuer would reasonably expect to receive under this Subscription Agreement or
(ii) any declaration by the Issuer of a Material Adverse Effect (as defined in
the Merger Agreement) under the Merger Agreement.

 

d. At or prior to the Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties reasonably
may deem to be practical and necessary in order to consummate the Subscription
as contemplated by this Subscription Agreement.

 

e. In the event the Transaction does not occur within two (2) business day of
the Closing, the Issuer shall promptly (but not later than two (2) business days
thereafter) return the Purchase Price to Subscriber, and any book entries shall
be deemed cancelled. For the avoidance of doubt, the return of any Purchase
Price in connection with a delay in the closing of the Transaction shall not
relieve Subscriber of its obligation to pay the Purchase Price on the date set
forth in a revised Closing Notice and to otherwise comply with the terms and
conditions of this Subscription Agreement.

 

f. The Issuer agrees to timely file a Form D with respect to the Acquired Shares
and to provide a copy thereof, promptly upon request of Subscriber. The Issuer
shall take such action as the Issuer shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Acquired Shares for, sale to
Subscriber at such Closing under applicable securities or “Blue Sky” laws of the
states of the United States.

 



3

 

 

3. Issuer Representations and Warranties. The Issuer represents and warrants to
Subscriber that:

 

a. The Issuer has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

b. The Acquired Shares have been duly authorized by the Issuer and, when issued
and delivered to Subscriber against full payment for the Acquired Shares in
accordance with the terms of this Subscription Agreement and registered with the
Issuer’s transfer agent, the Acquired Shares will be validly issued, fully paid
and non-assessable and will not have been issued in violation of or subject to
any preemptive or similar rights created under the Issuer’s certificate of
incorporation and bylaws any agreement or instrument to which the Issuer is a
party or by which the Issuer is bound, or under the laws of the State of
Delaware.

 

c. This Subscription Agreement, the Other Subscription Agreements and the Merger
Agreement (collectively, the “Transaction Documents”) have been duly authorized,
executed and delivered by the Issuer and are enforceable against the Issuer in
accordance with their respective terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights of creditors
generally, and (ii) principles of equity, whether considered at law or equity.

 

d. The execution and delivery by the Issuer of the Transaction Documents, and
the performance by the Issuer of its obligations under the Transaction
Documents, including the issuance and sale of the Acquired Shares and the
compliance by the Issuer with all of the provisions of this Subscription
Agreement and the consummation of the transactions herein will be done in
accordance with the New York Stock Exchange (the “NYSE”) marketplace rules, and
the consummation of the other transactions contemplated herein, do not and will
not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of the Issuer pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer is a party or by which the Issuer is bound or to which any of the
property or assets of the Issuer is subject; (ii) the organizational documents
of the Issuer; or (iii) any statute or any judgment, order, rule or regulation
of any court or governmental agency or body, domestic or foreign, having
jurisdiction over the Issuer or any of its properties that, in the cases of
clauses (i) and (iii), would reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, properties, financial
condition, stockholders’ equity or results of operations of the Issuer (a
“Material Adverse Effect”) or materially affect the validity or enforceability
of the Acquired Shares or the ability or legal authority of the Issuer to comply
in all material respects with this Subscription Agreement.

 

e. There are no securities or instruments issued by or to which the Issuer is a
party containing anti-dilution or similar provisions that will be triggered by
the issuance of (i) the Acquired Shares, (ii) the Class A Shares to be issued
pursuant to any Other Subscription Agreement or (iii) any securities to be
issued pursuant to the Forward Purchase Agreement, dated June 30, 2020 (the
“Forward Purchase Agreement”), among the Issuer, EcoR1 Panacea Holdings, LLC,
and each of the other entities signatory thereto, that have not been or will not
be validly waived on or prior to the Closing Date.

 

f. The Issuer is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Issuer, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which the Issuer is now a party or by which the Issuer’s properties or assets
are bound or (iii) any statute or any judgment, order, rule or regulation of any
court or governmental agency or body, domestic or foreign, having jurisdiction
over the Issuer or any of its properties, except, in the case of clauses (ii)
and (iii), for defaults or violations that have not had and would not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

 



4

 

 

g. The Issuer is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Issuer of this Subscription Agreement (including, without
limitation, the issuance of the Acquired Shares), other than (i) the filing of a
Notice of Exempt Offering of Securities on Form D with the Commission under
Regulation D of the Securities Act, (ii) the filing with the Commission of the
Registration Statement (as defined below), (iii) the filings required by
applicable state or federal securities laws, (iv) the filings required in
accordance with Section 10(n), (v) those required by the NYSE, including with
respect to obtaining stockholder approval, and (vi) any consent, waiver,
authorization or order of, notice to, or filing or registration, the failure of
which to obtain would not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

h. The authorized capital stock of the Issuer as of the date hereof consists of
(i) 5,000,000 shares of preferred stock, par value $0.0001 per share (“Preferred
Stock”), (ii) 500,000,000 Class A Shares and (iii) 20,000,000 shares of Class B
common stock, par value $0.0001 per share (“Class B Shares,” together with the
Class A Shares, the “Common Stock”). As of the date hereof and as of immediately
prior to the Closing: (i) no shares of Preferred Stock are issued and
outstanding, (ii) 14,862,500 Class A Shares are issued and outstanding, (iii)
3,593,750 Class B Shares are issued and outstanding, and (iv) 4,954,167
warrants, each entitling the holder thereof to purchase one Class A Share at an
exercise price of $11.50 per Class A Share, are outstanding. All (i) issued and
outstanding Common Stock have been duly authorized and validly issued, are fully
paid and non-assessable and are not subject to preemptive rights and (ii)
outstanding warrants have been duly authorized and validly issued, are fully
paid and are not subject to preemptive rights. As of the date hereof, except as
set forth above and pursuant to (i) the Other Subscription Agreements, or (ii)
the Merger Agreement (including the exhibits and schedules thereto), there are
no outstanding options, warrants or other rights to subscribe for, purchase or
acquire from the Issuer any Class A Shares or other equity interests in the
Issuer (collectively, “Equity Interests”) or securities convertible into or
exchangeable or exercisable for Equity Interests. As of the date hereof, the
Issuer has no subsidiaries other than Merger Sub and does not own, directly or
indirectly, interests or investments (whether equity or debt) in any person,
whether incorporated or unincorporated. There are no stockholder agreements,
voting trusts or other agreements or understandings to which the Issuer is a
party or by which it is bound relating to the voting of any Equity Interests,
other than (A) as disclosed in the SEC Documents (as defined below) and (B) as
contemplated by the Merger Agreement.

 

i. The Issuer has not received any written communication from a governmental
entity that alleges that the Issuer is not in compliance with or is in default
or violation of any applicable law, except where such non-compliance, default or
violation would not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect.

 

j. The issued and outstanding Class A Shares are registered pursuant to Section
12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and are listed for trading on the NYSE. There is no suit, action, proceeding or
investigation pending or, to the knowledge of the Issuer, threatened against the
Issuer by the NYSE or the Commission with respect to any intention by such
entity to deregister the Class A Shares or prohibit or terminate the listing of
the Class A Shares on the NYSE. The Issuer has taken no action that is designed
to terminate the registration of the Class A Shares under the Exchange Act or
the listing of the Class A Shares on the NYSE.

 

k. Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4, no registration under the Securities Act is required for the
offer and sale of the Acquired Shares by the Issuer to Subscriber in the manner
contemplated by this Subscription Agreement.

 

l. Neither the Issuer nor any person acting on its behalf has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D of the Securities Act) in connection with any offer or
sale of the Acquired Shares.

 



5

 

 

m. Neither the Issuer nor any person acting on its behalf has offered any
securities of the Issuer for sale or solicited any offer to buy any securities
of the Issuer nor has the Issuer entered into any subscription agreement, side
letter or similar agreement with any investor in connection with such investor’s
direct or indirect investment in the Issuer other than (i) the Merger Agreement,
(ii) the Other Subscription Agreements and (iii) the Forward Purchase Agreement.
The Other Subscription Agreements have not been amended in any material respect
following the date of this Subscription Agreement and reflect the same Share
Purchase Price and terms that are no more favorable to any such Other Subscriber
thereunder than the terms of this Subscription Agreement.

 

n. The Issuer has made available to Subscriber (including via the Commission’s
EDGAR system) a copy of each form, report, statement, schedule, prospectus,
proxy, registration statement and other document, if any, filed by the Issuer
with the Commission since its initial registration of the Class A Shares (the
“SEC Documents”), which SEC Documents, as of their respective filing dates,
complied in all material respects with the requirements of the Exchange Act or
the Securities Act applicable to the SEC Documents and the rules and regulations
of the Commission promulgated thereunder applicable to the SEC Documents. None
of the SEC Documents filed under the Exchange Act or the Securities Act (except
to the extent that information contained in any SEC Document has been superseded
by a later timely filed SEC Document) contained, when filed any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Issuer has timely
filed each report, statement, schedule, prospectus, and registration statement
that the Issuer was required to file with the Commission since its inception.
There are no material outstanding or unresolved comments in comment letters from
the Staff of the Commission with respect to any of the SEC Documents. The
financial statements of the Issuer included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing and fairly present in all material respects the financial position of the
Issuer as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments.

 

o. Except for such matters as have not had and would not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect, there is
no (i) proceeding pending, or, to the knowledge of the Issuer, threatened
against the Issuer or (ii) judgment, decree, injunction, ruling or order of any
governmental entity or arbitrator outstanding against the Issuer.

 

p. Except for placement fees payable to Cowen and Company, LLC, in its capacity
as placement agent for the offer and sale of the Acquired Shares (in such
capacity, the “Placement Agent”), the Issuer has not paid, and is not obligated
to pay, any brokerage, finder’s or other commission or similar fee in connection
with its issuance and sale of the Acquired Shares, including, for the avoidance
of doubt, any fee or commission payable to any stockholder or affiliate, as
defined in Rule 144 under the Securities Act (“Affiliate”), of the Issuer.

 

q. Issuer acknowledges and agrees that, notwithstanding anything herein to the
contrary, the Acquired Shares may be pledged by Subscriber in connection with a
bona fide margin agreement, which shall not be deemed to be a transfer, sale or
assignment of the Acquired Shares hereunder, and Subscriber effecting a pledge
of Acquired Shares shall not require Subscriber to provide Issuer with any
notice thereof or otherwise make any delivery to Issuer pursuant to this
Subscription Agreement. Issuer hereby agrees to execute and deliver such
documentation as a pledgee of the Acquired Shares may reasonably request in
connection with a pledge of the Acquired Shares to such pledgee by Subscriber.

 



6

 

 

r. No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of
the Securities Act (a “Disqualification Event”) is applicable to the Issuer or,
to the Issuer’s knowledge, any Issuer Covered Person, except for a
Disqualification Event as to which Rule 506(d)(2)(ii-iv) or (d)(3), is
applicable. “Issuer Covered Person” means, with respect to the Issuer as an
“issuer” for purposes of Rule 506 promulgated under the Securities Act, any
person listed in the first paragraph of Rule 506(d)(1). The Issuer represents
that it has exercised reasonable care to determine the accuracy of the
representation made by the Issuer in this paragraph.

 

4. Subscriber Representations and Warranties. Subscriber represents and warrants
that:

 

a. Subscriber has been duly formed or incorporated and is validly existing in
good standing under the laws of its jurisdiction of incorporation or formation,
with the requisite entity power and authority to enter into, deliver and perform
its obligations under this Subscription Agreement.

 

b. This Subscription Agreement has been duly authorized, executed and delivered
by Subscriber. Assuming that this Subscription Agreement constitutes the valid
and binding agreement of the Issuer, this Subscription Agreement is the valid
and binding obligation of Subscriber and is enforceable against Subscriber in
accordance with its terms, except as may be limited or otherwise affected by (i)
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and (ii)
principles of equity, whether considered at law or equity.

 

c. The execution and delivery by Subscriber of this Subscription Agreement, and
the performance by Subscriber of its obligations under this Subscription
Agreement, including the purchase of the Acquired Shares and the consummation of
the other transactions contemplated herein, will not conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of Subscriber pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which Subscriber is a party or by
which Subscriber is bound or to which any of the property or assets of
Subscriber is subject; (ii) the organizational documents of Subscriber; or (iii)
any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over
Subscriber or any of Subscriber’s properties that, in the case of clauses (i)
and (iii), would reasonably be expected to have a material adverse effect on the
legal authority of Subscriber to comply in all material respects with the terms
of this Subscription Agreement.

 

d. Subscriber, or each of the funds managed by or affiliated with Subscriber for
which Subscriber is acting as nominee, as applicable, (i) is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act), in each case, satisfying the applicable requirements set forth
on Schedule A, (ii) is acquiring the Acquired Shares only for its own account
and not for the account of others, or if Subscriber is subscribing for the
Acquired Shares as a fiduciary or agent for one or more investor accounts, each
owner of such account is a “qualified institutional buyer” (as defined above)
and Subscriber has full investment discretion with respect to each such account,
and the full power and authority to make the acknowledgements, representations
and agreements herein on behalf of each owner of each such account, and (iii) is
not acquiring the Acquired Shares with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act.
Subscriber has not taken any of the actions set forth in, and is not subject to,
the disqualification provisions of Rule 506(d)(1) of the Securities Act.
Subscriber has completed Schedule A following the signature page hereto and the
information contained therein is accurate and complete. Subscriber is not an
entity formed for the specific purpose of acquiring the Acquired Shares.

 



7

 

 

e. Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act, (iii) pursuant to Rule 144 under the Securities Act,
provided that all of the applicable conditions thereof have been met or
(iv) pursuant to another applicable exemption from the registration requirements
of the Securities Act, and that any certificates or book-entry records
representing the Acquired Shares shall contain a legend to such effect.
Subscriber acknowledges that the Acquired Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that it may be required to bear the financial risk of an
investment in the Acquired Shares for an indefinite period of time. Subscriber
understands that it has been advised to consult legal counsel prior to making
any offer, resale, pledge or transfer of any of the Acquired Shares.

 

f. Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Issuer. Subscriber further acknowledges that there have
been no representations, warranties, covenants and agreements made to Subscriber
by the Issuer or any of its officers or directors, the Placement Agent or any of
its officers, employees or representatives, Jefferies LLC, which is serving as
financial and capital markets advisor to Nuvation Bio (together with the
Placement Agent, the “Agents”), or any of its officers, employees or
representatives, expressly or by implication, other than those representations,
warranties, covenants and agreements included in this Subscription Agreement.

 

g. Subscriber’s acquisition and holding of the Acquired Shares will not
constitute or result in a non-exempt prohibited transaction under section 406 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any applicable similar law.

 

h. In making its decision to subscribe for and purchase the Acquired Shares,
Subscriber represents that it has relied solely upon its own independent
investigation. Without limiting the generality of the foregoing, Subscriber has
not relied on any statements or other information provided by the Agents or any
of their respective Affiliates, or any of their respective officers, directors,
employees or representatives concerning the Issuer or the Acquired Shares or the
offer and sale of the Acquired Shares. Subscriber acknowledges and agrees that
Subscriber has received such information as Subscriber deems necessary in order
to make an investment decision with respect to the Acquired Shares, including
with respect to the Issuer and the Transaction. Subscriber represents and agrees
that Subscriber and Subscriber’s professional advisor(s), if any, have had the
full opportunity to ask such questions, receive such answers and obtain such
information as Subscriber and such Subscriber’s professional advisor(s), if any,
have deemed necessary to make an investment decision with respect to the
Acquired Shares. Subscriber has been furnished with all materials that it
considers relevant to an investment in the Acquired Shares, has had a full
opportunity to ask questions of and receive answers from the Issuer or any
person or persons acting on behalf of the Issuer concerning the terms and
conditions of the offering of the Acquired Shares to Subscriber; and that
Subscriber is not relying upon, and has not relied upon, any statement,
representation or warranty made by any person, including, without limitation,
the Agents, except for the statements, representations and warranties contained
in this Subscription Agreement.

 

i. Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Issuer, Nuvation Bio, or one
of the Agents, and the Acquired Shares were offered to Subscriber solely by
direct contact between Subscriber and the Issuer or one of the Agents.
Subscriber did not become aware of this offering of the Acquired Shares, nor
were the Acquired Shares offered to Subscriber, by any other means. Subscriber
acknowledges that the Issuer represents and warrants that the Acquired Shares
were not offered to Subscriber by any form of general solicitation or general
advertising.

 



8

 

 

j. Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

 

k. Subscriber acknowledges and agrees that neither of the Agents nor any
Affiliate of either of the Agents (or any officer, director, employee or
representative of any of the Agents or any Affiliate thereof) has provided
Subscriber with any information or advice with respect to the Acquired Shares
nor is such information or advice necessary or desired. Subscriber acknowledges
that the Agents, any Affiliate of either of the Agents (or any officer,
director, employee or representative of either of the Agents or any Affiliate
thereof) (i) have not made any representation as to the Issuer or the quality of
the Acquired Shares, (ii) may have acquired non-public information with respect
to the Issuer which Subscriber agrees need not be provided to it, (iii) have
made no independent investigation with respect to the Issuer or the Acquired
Shares or the accuracy, completeness or adequacy of any information supplied to
Subscriber by the Issuer, (iv) have not acted as Subscriber’s financial advisor
or fiduciary in connection with the issue and purchase of the Acquired Shares
and (v) have not prepared a disclosure or offering document in connection with
the offer and sale of the Acquired Shares.

 

l. Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

m. Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of an investment in the Acquired
Shares.

 

n. Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons, the Executive Order 13599 List, the
Foreign Sanctions Evaders List, or the Sectoral Sanctions Identification List,
each of which is administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) (collectively “OFAC Lists”), (ii) owned or
controlled by, or acting on behalf of, a person, that is named on an OFAC List,
(iii) organized, incorporated, established, located, or ordinarily resident in a
country or territory that is the target of country-wide or territory-wide
economic or trade sanctions (currently Cuba, Iran, North Korea, Syria, the
Crimea region of Ukraine), (iv) a Designated National as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, or (v) a non-U.S. shell bank or
providing banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). Subscriber represents that if it is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), Subscriber
maintains policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. Subscriber also represents that, to the
extent required, it maintains policies and procedures reasonably designed to
ensure compliance with OFAC-administered sanctions programs, including for the
screening of its investors against the OFAC Lists. Subscriber further represents
and warrants that, to the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by Subscriber and used to
purchase the Acquired Shares were legally derived.

 



9

 

 

o. If Subscriber is an employee benefit plan that is subject to Title I of
ERISA, a plan, an individual retirement account or other arrangement that is
subject to section 4975 of the Code or an employee benefit plan that is a
governmental plan (as defined in section 3(32) of ERISA), a church plan (as
defined in section 3(33) of ERISA), a non-U.S. plan (as described in section
4(b)(4) of ERISA) or other plan that is not subject to the foregoing but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Code, or
an entity whose underlying assets are considered to include “plan assets” of any
such plan, account or arrangement (each, a “Plan”) subject to the fiduciary or
prohibited transaction provisions of ERISA or section 4975 of the Code,
Subscriber represents and warrants that (i) to its knowledge, neither Issuer,
nor any of its respective Affiliates that the Issuer has disclosed to Subscriber
for purposes of determining compliance with this section (the “Transaction
Parties”) has acted as the Plan’s fiduciary, or has been relied on for advice,
with respect to its decision to acquire and hold the Acquired Shares, and none
of the Transaction Parties shall at any time be relied upon as the Plan’s
fiduciary with respect to any decision to acquire, continue to hold or transfer
the Acquired Shares; (ii) the decision to invest in the Acquired Shares has been
made at the recommendation or direction of an “independent fiduciary”
(“Independent Fiduciary”) within the meaning of US Code of Federal Regulations
29 C.F.R. section 2510.3 21(c), as amended from time to time (the “Fiduciary
Rule”) who is (A) independent of the Transaction Parties; (B) is capable of
evaluating investment risks independently, both in general and with respect to
particular transactions and investment strategies (within the meaning of the
Fiduciary Rule); (C) is a fiduciary (under ERISA and/or section 4975 of the
Code) with respect to Subscriber’s investment in the Acquired Shares and is
responsible for exercising independent judgment in evaluating the investment in
the Acquired Shares; and (D) is aware of and acknowledges that (I) none of the
Transaction Parties is undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the purchaser’s or
transferee’s investment in the Acquired Shares, and (II) the Transaction Parties
have a financial interest in the purchaser’s investment in the Acquired Shares
on account of the fees and other remuneration they expect to receive in
connection with transactions contemplated hereunder.

 

p. Subscriber will have at the Closing sufficient funds to pay the Purchase
Price pursuant to Section 2(a).

 

5. Additional Subscriber Agreement. Subscriber hereby agrees that neither
Subscriber nor any person or entity acting on its behalf or pursuant to any
understanding with it will engage in any Short Sales with respect to the
Acquired Shares during the period from the date of this Subscription Agreement
until the Closing (or such earlier termination of this Subscription Agreement
pursuant to its terms). For purposes of this Section 5, “Short Sales” shall
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers. Notwithstanding the foregoing, (i) nothing herein
shall prohibit other entities under common management with Subscriber that have
no knowledge of this Subscription Agreement or of Subscriber’s participation in
the Transaction (including Subscriber’s controlled affiliates and/or affiliates)
from entering into any Short Sales and (ii) in the case of a Subscriber that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Subscriber’s assets and the portfolio managers have no
knowledge of the investment decisions made by the portfolio managers managing
other portions of such Subscriber’s assets, the representation set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Acquired Shares
covered by this Subscription Agreement.

 



10

 

 

6. Registration Rights.

 

a. The Issuer agrees that, within thirty (30) calendar days after the
consummation of the Transaction (the “Filing Date”), the Issuer will file with
the Commission (at the Issuer’s sole cost and expense) a registration statement
registering the resale of the Acquired Shares (the “Registration Statement”),
and the Issuer shall use its commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof, but no later than the earlier of (i) the 60th calendar day (or
90th calendar day if the Commission notifies the Issuer that it will “review”
the Registration Statement) following the Closing and (ii) the 10th business day
after the date the Issuer is notified (orally or in writing, whichever is
earlier) by the Commission that the Registration Statement will not be
“reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Date”); provided, however, that the Issuer’s obligations to
include the Acquired Shares in the Registration Statement are contingent upon
Subscriber furnishing in writing to the Issuer such information regarding
Subscriber, the securities of the Issuer held by Subscriber and the intended
method of disposition of the Acquired Shares as shall be reasonably requested by
the Issuer to effect the registration of the Acquired Shares, and Subscriber
shall execute such documents in connection with such registration as the Issuer
may reasonably request that are customary of a selling stockholder in similar
situations, including providing that the Issuer shall be entitled to postpone
and suspend the effectiveness or use of the Registration Statement during any
customary blackout or similar period or as permitted hereunder. For purposes of
clarification, any failure by the Issuer to file the Registration Statement by
the Filing Date or to effect such Registration Statement by the Effectiveness
Date shall not otherwise relieve the Issuer of its obligations to file or effect
the Registration Statement as set forth above in this Section 6. The Issuer will
provide a draft of the Registration Statement to Subscriber for review at least
two (2) business days in advance of filing the Registration Statement. In no
event shall Subscriber be identified as a statutory underwriter in the
Registration Statement unless requested by the Commission; provided, that if the
Commission requests that a Subscriber be identified as a statutory underwriter
in the Registration Statement, Subscriber will have the opportunity to withdraw
from the Registration Statement. Notwithstanding the foregoing, if the
Commission prevents the Issuer from including any or all of the Class A Shares
proposed to be registered under the Registration Statement due to limitations on
the use of Rule 415 of the Securities Act for the resale of the Class A Shares
by Subscriber and the relevant Other Subscribers or otherwise, such Registration
Statement shall register for resale such number of Class A Shares which is equal
to the maximum number of Class A Shares as is permitted by the Commission. In
such event, the number of Class A Shares to be registered for each selling
stockholder named in the Registration Statement shall be reduced pro rata among
all such selling stockholders. In the event the Commission informs the Issuer
that all of such Class A Shares cannot, as a result of the application of Rule
415 of the Securities Act, be registered for resale on the Registration
Statement, the Issuer agrees to promptly inform Subscriber thereof and use its
commercially reasonable efforts to file amendments to the Registration Statement
as required by the Commission, covering the maximum number of Class A Shares
permitted to be registered by the Commission, on Form S-1 or such other form
available to register for resale such shares as a secondary offering.

 

b. In the case of the registration, qualification, exemption or compliance
effected by the Issuer pursuant to this Subscription Agreement, the Issuer
shall, upon reasonable request, inform Subscriber as to the status of such
registration, qualification, exemption and compliance. At its expense the Issuer
shall:

 

(i) except for such times as the Issuer is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Issuer determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) Subscriber ceases to hold any Acquired Shares
or (ii) the date all Acquired Shares held by Subscriber may be sold without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to Affiliates under Rule 144 and
without the requirement for the Issuer to be in compliance with the current
public information required under Rule 144(c)(1) or Rule 144(i)(2), as
applicable, and (iii) three (3) years from the effective date of the
Registration Statement.

 



11

 

 

(ii) advise Subscriber within five (5) business days:

 

(1) when a Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

 

(2) of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

 

(3) of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

 

(4) of the receipt by the Issuer of any notification with respect to the
suspension of the qualification of the Acquired Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(5) subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding the
Issuer;

 

(iii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

(iv) upon the occurrence of any event contemplated above, except for such times
as the Issuer is permitted hereunder to suspend, and has suspended, the use of a
prospectus forming part of a Registration Statement, the Issuer shall use its
commercially reasonable efforts to as soon as reasonably practicable prepare a
post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Acquired Shares included therein, such prospectus
will not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(v) use its commercially reasonable efforts to cause all Acquired Shares to be
listed on each securities exchange or market, if any, on which the Class A
Shares issued by the Issuer have been listed;

 

(vi) use its commercially reasonable efforts (i) to take all other steps
necessary to effect the registration of the Acquired Shares contemplated hereby
and (ii) to file all reports and other materials required to be filed by the
Exchange Act so long as the Issuer remains subject to such requirements and the
filing of such reports and other documents is required for the applicable
provisions of Rule 144 to enable Subscriber to sell the Acquired Shares under
Rule 144; and

 



12

 

 

(vii) cause the Issuer’s transfer agent to remove the legend set forth above in
Section 2(b), at Subscriber’s request, when the Acquired Shares are sold
pursuant to Rule 144 under the Securities Act or the Registration Statement or
may be sold without restriction under Rule 144. In connection therewith, if
required by the Issuer’s transfer agent, the Issuer will promptly cause an
opinion of counsel to be delivered to and maintained with its transfer agent,
together with any other authorizations, certificates and directions required by
the transfer agent that authorize and direct the transfer agent to issue such
Acquired Shares without any such legend.

 

c. Notwithstanding anything to the contrary in this Subscription Agreement, the
Issuer shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require Subscriber not to sell
under the Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Issuer or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
the Issuer’s board of directors reasonably believes, upon the advice of legal
counsel, would require additional disclosure by the Issuer in the Registration
Statement of material information that the Issuer has a bona fide business
purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the reasonable determination of the
Issuer’s board of directors, upon the advice of legal counsel, to cause the
Registration Statement to fail to comply with applicable disclosure requirements
(each such circumstance, a “Suspension Event”); provided, however, that the
Issuer may not delay or suspend the Registration Statement on more than two
occasions or for more than sixty (60) consecutive calendar days, or more than
ninety (90) total calendar days, in each case during any twelve-month period.
Upon receipt of any written notice from the Issuer of the happening of any
Suspension Event during the period that the Registration Statement is effective
or if as a result of a Suspension Event the Registration Statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, Subscriber agrees that (i) it will
immediately discontinue offers and sales of the Acquired Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until Subscriber receives copies of a supplemental or
amended prospectus (which the Issuer agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Issuer that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Issuer unless otherwise required by law or subpoena. If so
directed by the Issuer, Subscriber will deliver to the Issuer or, in
Subscriber’s sole discretion destroy, all copies of the prospectus covering the
Acquired Shares in Subscriber’s possession; provided, however, that this
obligation to deliver or destroy all copies of the prospectus covering the
Acquired Shares shall not apply (i) to the extent Subscriber is required to
retain a copy of such prospectus (a) in order to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (b) in accordance
with a bona fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

 

d. Subscriber may deliver written notice (an “Opt-Out Notice”) to the Issuer
requesting that Subscriber not receive notices from the Issuer otherwise
required by this Section 6; provided, however, that Subscriber may later revoke
any such Opt-Out Notice in writing. Following receipt of an Opt-Out Notice from
Subscriber (unless subsequently revoked), (i) the Issuer shall not deliver any
such notices to Subscriber and Subscriber shall no longer be entitled to the
rights associated with any such notice and (ii) each time prior to Subscriber’s
intended use of an effective Registration Statement, Subscriber will notify the
Issuer in writing at least two (2) business days in advance of such intended
use, and if a notice of a Suspension Event was previously delivered (or would
have been delivered but for the provisions of this Section 6(d)) and the related
suspension period remains in effect, the Issuer will so notify Subscriber,
within one (1) business day of Subscriber’s notification to the Issuer, by
delivering to Subscriber a copy of such previous notice of Suspension Event, and
thereafter will provide Subscriber with the related notice of the conclusion of
such Suspension Event immediately upon its availability.

 



13

 

 

e. For purposes of this Section 6, “Acquired Shares” shall mean, as of any date
of determination, the Acquired Shares purchased by Subscriber pursuant to this
Subscription Agreement and any other equity security issued or issuable with
respect to such Acquired Shares by way of share split, dividend, distribution,
recapitalization, merger, exchange, replacement or similar event, and
“Subscriber” shall include any person to whom the rights under this Section 6
shall have been duly assigned.

 

f. Issuer shall indemnify Subscriber (to the extent a seller under the
Registration Statement), its officers, directors, partners, members, managers,
employees, stockholders, advisers and agents, and each person who controls
Subscriber (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
that arise out of or are based upon any untrue or alleged untrue statement of a
material fact contained in the Registration Statement (or incorporated by
reference therein), any prospectus included in the Registration Statement or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, that such untrue statements or alleged
untrue statements or omissions or alleged omissions, are based upon information
regarding Subscriber furnished in writing to Issuer by Subscriber expressly for
use therein.

 

g. Subscriber shall indemnify and hold harmless the Issuer, its directors,
officers, agents and employees, and each person who controls the Issuer (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act), to the fullest extent permitted by applicable law, from and against all
Losses, as incurred, that arise out of or are based upon any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
prospectus included in the Registration Statement, or any form of prospectus, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any prospectus, or any form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent, that such untrue statements or
alleged untrue statements, or omissions, or alleged omissions, are based upon
information regarding Subscriber furnished in writing to the Issuer by
Subscriber expressly for use therein. In no event shall the liability of
Subscriber exceed the net proceeds received by Subscriber upon the sale of the
Acquired Shares giving rise to such indemnification obligation. Subscriber shall
notify the Issuer promptly of the institution, threat or assertion of any
proceeding arising from or in connection with the transactions contemplated by
this Section 6 of which Subscriber is aware.

 

h. If the indemnification provided under this Section 6 from the indemnifying
party is unavailable or insufficient to hold harmless an indemnified party in
respect of any losses, claims, damages, liabilities and expenses referred to
herein, then the indemnifying party, in lieu of indemnifying the indemnified
party, shall contribute to the amount paid or payable by the indemnified party
as a result of such losses, claims, damages, liabilities and expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, was made
by, or relates to information supplied by, such indemnifying party or
indemnified party, and the indemnifying party’s and indemnified party’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the losses or
other liabilities referred to above shall be subject to the limitations set
forth in this Section 6 and deemed to include any legal or other fees, charges
or expenses reasonably incurred by such party in connection with any
investigation or proceeding. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 6 from any person who was not guilty of
such fraudulent misrepresentation. Each indemnifying party’s obligation to make
a contribution pursuant to this Section 6(h) shall be individual, not joint and
several, and in no event shall the liability of Subscriber hereunder exceed the
net proceeds received by Subscriber upon the sale of the Acquired Shares giving
rise to such indemnification obligation.

 



14

 

 

7. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Merger Agreement is terminated in accordance with the terms therein, (b) upon
the mutual written agreement of each of the parties hereto to terminate this
Subscription Agreement, (c) if any of the conditions to Closing set forth in
Section 2(c) are not satisfied on or prior to the Closing Date and, as a result
thereof, the transactions contemplated by this Subscription Agreement are not
consummated at the Closing or (d) on or after the date that is 180 days after
the date hereof if the Closing has not occurred on or prior to such date;
provided, that nothing herein will relieve any party from liability for any
willful breach hereof prior to the time of termination, and each party will be
entitled to any remedies at law or in equity to recover losses, liabilities or
damages arising from such breach. The Issuer shall promptly notify Subscriber of
the termination of the Merger Agreement promptly after the termination of such
agreement.

 

8. Trust Account Waiver. Subscriber acknowledges that the Issuer is a blank
check company with the powers and privileges to effect a merger, asset
acquisition, reorganization or similar business combination involving the Issuer
and one or more businesses or assets. Subscriber further acknowledges that, as
described in the Issuer’s prospectus relating to its initial public offering
dated June 30, 2020 (the “Prospectus”), available at www.sec.gov, substantially
all of the Issuer’s assets consist of the cash proceeds of the Issuer’s initial
public offering and private placements of its securities, and substantially all
of those proceeds have been deposited in a trust account (the “Trust Account”)
for the benefit of the Issuer, its public stockholders and the underwriters of
the Issuer’s initial public offering. Except with respect to interest earned on
the funds held in the Trust Account that may be released to the Issuer to pay
its tax obligations, if any, the cash in the Trust Account may be disbursed only
for the purposes set forth in the Prospectus. For and in consideration of the
Issuer entering into this Subscription Agreement, the receipt and sufficiency of
which are hereby acknowledged, Subscriber, on behalf of itself and its
representatives, hereby irrevocable waives any and all right, title and
interest, or any claim of any kind they have or may have in the future arising
out of this Subscription Agreement, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account as a result
of, or arising out of, this Subscription Agreement; provided, however, that
nothing in this Section 8 shall be deemed to limit any Subscriber’s right,
title, interest or claim to the Trust Account by virtue of such Subscriber’s
record or beneficial ownership of securities of the Issuer acquired by any means
other than pursuant to this Subscription Agreement, including but not limited to
any redemption right with respect to any such securities of the Issuer.

 

9. Exculpation of Agents.  Each party hereto agrees for the express benefit of
each of the Agents and their respective affiliates and their respective
representatives that neither of the Agents nor any of their respective
affiliates or any of their respective representatives (a) has any duties or
obligations to Subscriber in connection with the transactions contemplated
hereby; (b) shall be liable for any improper payment made in accordance with the
information provided by the Issuer or Nuvation Bio; (c) makes any representation
or warranty, or has any responsibilities as to the validity, accuracy, value or
genuineness of any information, certificates or documentation delivered by or on
behalf of the Issuer or Nuvation Bio pursuant to this Subscription Agreement or
the transactions contemplated hereby; or (d) shall be liable (i) for any action
taken, suffered or omitted by any of them in good faith and reasonably believed
to be authorized or within the discretion or rights or powers conferred upon it
by this Subscription Agreement or any other agreement related to the
transactions contemplated hereby or (ii) for anything which any of them may do
or refrain from doing in connection with this Subscription Agreement or the
transactions contemplated hereby, except, in each case, for such party’s own
gross negligence, willful misconduct or bad faith.

 



15

 

 

10. Miscellaneous.

 

a. Each party hereto acknowledges that the other party hereto, the Agents and
others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, each party hereto agrees to promptly notify the other party
hereto if any of the acknowledgments, understandings, agreements,
representations and warranties made by such party as set forth herein are no
longer accurate in all material respects. Subscriber further acknowledges and
agrees that each of the Agents is a third-party beneficiary of the
representations and warranties of Subscriber contained in Section 4.

 

b. Each of the Issuer and Subscriber is entitled to rely upon this Subscription
Agreement and is irrevocably authorized to produce this Subscription Agreement
or a copy hereof to any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby.

 

c. Notwithstanding anything to the contrary in this Subscription Agreement,
prior to the Closing, Subscriber may transfer or assign all or a portion of its
rights under this Subscription Agreement; provided, that, such transferee or
assignee agrees in writing to be bound by and subject to the terms and
conditions of this Subscription Agreement, makes the representations and
warranties in Section 4 and completes Schedule A hereto. In the event of such a
transfer or assignment, Subscriber shall update Schedule B to provide the
information required therein.

 

d. All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.

 

e. The Issuer may request from Subscriber such additional information as the
Issuer may reasonably deem necessary to evaluate the eligibility of Subscriber
to acquire the Acquired Shares, and Subscriber shall promptly provide such
information as may be reasonably requested, to the extent readily available and
to the extent consistent with its internal policies and procedures; provided,
that the Issuer agrees to keep any such information provided by Subscriber
confidential.

 

f. This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

 

g. This Subscription Agreement constitutes the entire agreement, and supersedes
all other prior agreements, understandings, representations and warranties, both
written and oral, among the parties, with respect to the subject matter hereof.

 

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 



16

 

 

i. If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect. The parties hereto
shall execute and deliver all such further instruments and documents and take
all such other actions as may reasonably be required to carry out the
transactions contemplated hereby and to evidence the fulfillment of the
agreements herein contained.

 

j. This Subscription Agreement may be executed in two (2) or more counterparts
(including by facsimile transmission, by e-mail delivery of a “.pdf” format data
file or by other electronic means), all of which shall be considered one and the
same agreement and shall become effective when signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

k. Each party shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated herein.

 

l. Notices. Any notice or communication required or permitted hereunder shall be
in writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, if sent on a business day
prior to 5:00 p.m. New York City time, with no mail undeliverable or other
rejection notice, if sent by email, or on the business day following the day
when sent, if sent on a day that is not a business day or after 5:00 p.m. New
York City time on a business day, with no mail undeliverable or other rejection
notice, if sent by email, or (d) five (5) business days after the date of
mailing to the address below or to such other address or addresses as such
person may hereafter designate by notice given hereunder:

 

(i)if to Subscriber, to such address or addresses set forth on the signature
page hereto;

 

(ii)if to the Issuer, to:

 

Panacea Acquisition Corp.

357 Tehama St, Floor 3
San Francisco, CA 94103

Attn: Scott Perlen
Email: panacea@ecor1cap.com

 

with a required copy to (which copy shall not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1400
Palo Alto, CA 94301

Attn: Michael Mies
Email: michael.mies@skadden.com; and

 

(iii)if to the Agents, to:

 

Cowen and Company, LLC

599 Lexington Avenue, 20th Floor

New York, NY 10022
Attn: General Counsel

 



17

 

 

Jefferies LLC
520 Madison Avenue

New York, NY 10022

Attn: General Counsel

with a required copy to (which copy shall not constitute notice):

 

Greenberg Traurig, LLP

1750 Tysons Blvd., Suite 1000

McLean, VA 22102

Attention: Jason Simon

Email: simonj@gtlaw.com

 

m. This Subscription Agreement, and any claim or cause of action hereunder based
upon, arising out of or related to this Subscription Agreement (whether based on
law, in equity, in contract, in tort or any other theory) or the negotiation,
execution, performance or enforcement of this Subscription Agreement, shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to the principles of conflicts of law thereof.

 

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK IN NEW YORK COUNTY SOLELY IN RESPECT OF
THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION
AGREEMENT AND THE DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT
TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR
ENFORCEMENT HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH
ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID
COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION
AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE
PARTIES HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION,
SUIT OR PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR
FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH
SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 10(l) OR IN
SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT
SERVICE THEREOF.

 



18

 

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 10(m).

 

n. The Issuer shall, by 9:00 a.m., New York City time, on the first (1st)
business day immediately following the date of this Subscription Agreement,
issue one or more press releases or file with the Commission a Current Report on
Form 8-K (collectively, the “Disclosure Document”) disclosing all material terms
of the transactions contemplated hereby, the Transaction, and any other
material, nonpublic information that the Issuer has provided to Subscriber at
any time prior to the filing of the Disclosure Document. From and after the
issuance of the Disclosure Document, to the Issuer’s knowledge, Subscriber shall
not be in possession of any material, nonpublic information received from the
Issuer or any of its officers, directors or employees. Notwithstanding anything
in this Subscription Agreement to the contrary, the Issuer shall not publicly
disclose the name of Subscriber or any of its Affiliates or investment advisers,
or include the name of Subscriber or any of its Affiliates or investment
advisers in any press release or in any filing with the Commission or any
regulatory agency or trading market, without the prior written consent of
Subscriber, except (i) as required by the federal securities law in connection
with the Registration Statement, (ii) the filing of this Subscription Agreement
(or a form of this Subscription Agreement) with the Commission, (iii) the filing
of the Schedule 14A and related proxy materials to be filed by the Issuer with
respect to the Transaction and (iv) to the extent such disclosure is required by
law, at the request of the Staff of the Commission or regulatory agency or under
the regulations of the NYSE, in which case the Issuer shall provide Subscriber
with prior written notice of such disclosure permitted under this subclause
(iv).

 

o. Remedies. The parties agree that irreparable damage would occur if any
provision of this Subscription Agreement were not performed in accordance with
the terms hereof, and accordingly, that the parties hereto shall be entitled to
an injunction or injunctions to prevent breaches of this Subscription Agreement
or to enforce specifically the performance of the terms and provisions of this
Subscription Agreement in an appropriate court of competent jurisdiction as set
forth in Section 10(m), in addition to any other remedy to which any party is
entitled at law or in equity.

 

[Signature pages follow]

 

19

 

 

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

  PANACEA ACQUISITION CORP.         By:       Name:     Title:

 

Date: _____________________, 2020

 

 

Signature Page to

Subscription Agreement

 

 

 

 

SUBSCRIBER:       Signature of Subscriber:       [SUBSCRIBER]       By:
                                                   Name:     Title:        
Date: _______________________, 2020       Name of Subscriber:           (Please
print. Please indicate name and capacity of person signing above)         Name
in which securities are to be registered
(if different):       Email Address:       Subscriber’s EIN: _______________    
  Address:                       Attn: _________________________________      
Telephone No.: __________________________       Facsimile No.:
__________________________       Aggregate Number of Acquired Shares subscribed
for:       [●]       Aggregate Purchase Price: $[●]

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.

 

 

Signature Page to

Subscription Agreement

 

 

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

This Schedule must be completed by Subscriber and forms a part of the
Subscription Agreement to which it is attached. Capitalized terms used and not
otherwise defined in this Schedule have the meanings given to them in the
Subscription Agreement. Subscriber must check the applicable box in either Part
A or Part B below and the applicable box in Part C below.

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

Subscriber is a “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act (a “QIB”)).

 

Subscriber is subscribing for the Acquired Shares as a fiduciary or agent for
one or more investor accounts, and each owner of such accounts is a QIB.

 

*** OR ***

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

Subscriber is an institutional “accredited investor” (within the meaning of Rule
501(a) under the Securities Act) and has checked below the box(es) for the
applicable provision under which Subscriber qualifies as such:

 

Subscriber is an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, a corporation, Massachusetts or similar
business trust, or partnership that was not formed for the specific purpose of
acquiring the securities of the Issuer being offered in this offering, with
total assets in excess of $5,000,000.

 

Subscriber is a “private business development company” as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

Subscriber is a “bank” as defined in Section 3(a)(2) of the Securities Act.

 

Subscriber is a “savings and loan association” or other institution as defined
in Section 3(a)(5)(A) of the Securities Act, whether acting in its individual or
fiduciary capacity.

 

Subscriber is a broker or dealer registered pursuant to Section 15 of the
Exchange Act.

 

Subscriber is an “insurance company” as defined in Section 2(a)(13) of the
Securities Act.

 

Subscriber is an investment company registered under the Investment Company Act
of 1940.

 

Subscriber is a “business development company” as defined in Section 2(a)(48) of
the Investment Company Act of 1940.

 

Subscriber is a “Small Business Investment Company” licensed by the U.S. Small
Business Administration under either Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 



Schedule A-1

 

 

Subscriber is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, and such plan has total assets
in excess of $5,000,000.

 

Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is one of the
following.

 

A bank;

 

A savings and loan association;

 

A insurance company; or

 

A registered investment adviser.

 

Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 with total assets in excess of
$5,000,000.

 

Subscriber is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 that is a self-directed plan with
investment decisions made solely by persons that are accredited investors.

 

Subscriber is a trust with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered by the Issuer in this
offering, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) under the Securities Act.

 

*** AND ***

 

C.AFFILIATE STATUS
(Please check the applicable box)

SUBSCRIBER:

 

is:

 

is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 

Schedule A-2

 

 

SCHEDULE B
SCHEDULE OF TRANSFERS

 

Subscriber’s Subscription was in the amount of __________________ shares of
Class A Shares. The following transfers of a portion of the Subscription have
been made:

 

Date of Transfer
or Reduction Transferee Number of Transferee
Acquired Shares
Transferred or Reduced Subscriber Revised
Subscription Amount                                                

 

Schedule B as of ______________, 20__, accepted and agreed to as of this ____
day of ____________, 20__ by:

 

PANACEA ACQUISITION CORP.         By:       Name:     Title:  

 

Signature of Subscriber:       [SUBSCRIBER]       By:       Name:     Title:    

 

 

Schedule B-1



 

